m-!6
                                ELECTRONIC RECORD




COA #     03-13-00585-CR                         OFFENSE:        0.06


          Trent Kendall Stanley v. The State
STYLE:    ofTexas                                COUNTY:         Hays

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    County Court at Law No. 1


DATE: 8/14/15                     Publish: NO    TC CASE #:      094017




                        IN THE COURT OF CRIMINAL APPEALS


         Trent Kendall Stanley v. The State of
STYLE:   Texas                                        CCA#:             n*Mfe
        APPELLANTS                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                         PC:_
                        ?:
JUDGE            Sz                                   PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD